—In an action to recover damages for personal injuries, the Long Island Lighting Company (Lilco) appeals from so much of an order of the Supreme Court, Suf*669folk County (Seidell, J.), dated September 6,1994, as directed it to respond to Item No. 15 of the plaintiffs Combined Discovery Demands dated May 6, 1993, with certain modifications by the court.
Ordered that the order is modified by deleting from the provision regarding Item No. 15 of the plaintiff’s Combined Discovery Demand dated May 6, 1993, the words: "installation, repair, maintenance and/or inspection of Lilco equipment installed on utility poles” and substituting therefor the words: "installation of Lilco equipment installed on utility poles”; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The discovery demand should be limited to lawsuits in which Lilco was charged with negligence with respect to installation of street lighting equipment or utility poles, and should not include lawsuits charging Lilco with negligent repair, maintenance, and/or inspection. Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.